Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for a change of venue pursuant to CPLR 510 (3). Defendant failed to “indicate in some detail” the testimony that the witnesses expected to be called would give and offered only vague assertions concerning the court calendars in the counties involved (Rodriguez v St. Paul’s Catholic Church, 162 AD2d 1017; see, Abbadonza v Brown, 186 AD2d 1011; Schapiro & Reich v Fuchsberg, 172 AD2d 1080). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Venue.)
Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.